Order filed, June 26, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00516-CV
                                 ____________

KEITH JANNISE, COWBOY'S MOBILE HOMES, INC., AND COWBOY'S
           MOBILE HOME MOVERS, INC., Appellant

                                         V.

   ENTERPRISE PRODUCTS OPERATING LLC, ENTERPRISE TX
 PRODUCTS PIPELINE COMPANY LLC AND GROVES RGP PIPELINE
                      LLC, Appellee


                    On Appeal from the 344th District Court
                          Chambers County, Texas
                       Trial Court Cause No. CV27447


                                      ORDER

      The reporter’s record in this case was due May 29, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order the court reporter for the 344th District Court to file the record in
this appeal within 15 days of the date of this order.

                                   PER CURIAM